Citation Nr: 1455768	
Decision Date: 12/18/14    Archive Date: 12/24/14

DOCKET NO.  12-20 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Eligibility for Chapter 35 Dependents' Educational Assistance (DEA) benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel



INTRODUCTION

The Veteran had active service from September 1944 to December 1946, and from October 1947 to October 1969.  The Veteran died in March 1986.  The appellant is the Veteran's son.  

This matter comes to the Board of Veterans' Appeals (Board) from a June 2011 decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which determined that the appellant was not eligible for DEA benefits.  A notice of disagreement was filed in May 2012, a statement of the case was issued in June 2012, and a substantive appeal was received in June 2012.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In his June 2012 substantive appeal, the appellant requested a video hearing before the Board.  In November 2012 correspondence, the appellant was notified that a hearing had been scheduled on January 15, 2012 (which was a typographical error and was referring to January 15,  2013); the appellant failed to appear.  In a January 2013 submission, the appellant requested that the hearing be rescheduled.  In November 2013, correspondence was issued to the appellant's mother regarding the scheduling of a February 2014 Board hearing; the appellant failed to appear.  It is noted that while the appellant resides in Texas, the appellant's mother resides in Kansas and she is not a party to these proceedings.  As it is clear that the appellant was not issued proper notice as to the Board hearing, the appellant must be scheduled for another hearing.  


Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference Board hearing in San Antonio, Texas.  Notice must be issued to the appellant at his address in San Antonio, Texas.  

The appellant and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



